Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive.
The arguments beginning on page 8 onto page 9 are acknowledged. Regarding the arguments in reference to the “circumferential part 82 circumferentially encloses cavity 81” on page 10 in view of the prior art Jensen and further in view of Nielson. It was stated in the rejection that Jensen does not teach the flexible housing comprising a double-adhesive tape, the double-adhesive tape forming a circumferential part between the surface of the wind turbine blade and the surface mounted device, the cavity being formed between the double-adhesive tape, the surface of the wind .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function 
Surface mounted device in claims 1, 12-17, and 25-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Surface mounted device is a flow guide device, page 3, Lines 28-33.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes the acknowledgement by applicant of 112(f) on page 8 of the remarks/arguments dated 04/20/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen EP 2484897, in further view of Nielsen WO 2012/019655.

Regarding claim 1, Jensen teaches a wind turbine blade (element 2, fig. 1) for a rotor (element 10) of a wind turbine having a substantially horizontal rotor shaft (element 8 is the hub where the shaft would be mounted to the nacelle), said rotor comprising a hub (element 8), from which the wind turbine blade (element 10) extends substantially in a radial direction when mounted to the hub, the wind turbine blade having a longitudinal direction with a tip end (element 14) and a root end (element 16) and a transverse direction, the wind turbine blade further comprising: - 
Jensen does not teach the flexible housing comprising a double-adhesive tape, the double-adhesive tape forming a circumferential part between the surface of the wind turbine blade and the surface mounted device, the cavity being formed between the double-adhesive tape, the surface of the wind turbine blade and a part of the surface mounted device, 
Nielsen teaches double-adhesive tape (element 57, Fig. 8) forming a circumferential part (element 57 has a circumference) between the surface of the wind turbine blade (mounted on element 35, Fig. 6) and the surface mounted device (element 50, Fig. 8), the cavity being formed between the double-adhesive tape (the areas of element 42 & 44, Fig. 8 once mounted would have a cavity/gap since the double sided tape consist of a height and as depicted in fig. 8 not covering the full surface), the surface of the wind turbine blade and a part of the surface mounted device, the cavity further being circumferentially enclosed by the circumferential part (the circumferential part encloses the inner portion that is fully surrounded by the adhesive), and wherein the cavity is filled with an adhesive (pg. 6, Lines 1-5) that provides an adhesive bonding to the surface of the wind turbine blade.
It would have been obvious to one of ordinary skill before the effective filling date to have modified Jensen with the teaching of Nielsen to adhere the flexible housing quickly with double sided tape so that the glue/resin has sufficient time to cure. Doing so, glue/resin is a fluid that when applied to a curved surface can level out to ensure the surface mounted device is secured to the rotor and also provides different adhesive properties.

Regarding claim 14, Jensen teaches the adhesive can be made from a layer of compressible material (Paragraph 7).
Regarding claim 15, Jensen teaches the wind turbine the compressible material is a layer of foam cells, such as acrylic foam (Paragraph 10).
Regarding claim 16, Jensen teaches the wind turbine blade of claim 12.
Jensen is silent about the double-adhesive tape having a thickness of at least 0.5 mm.
It would have been obvious to one of ordinary skill before the effective filling date to have selected a tape thickness of at least 0.5mm. Doing so, provides a cavity depth for the filled adhesive and also allows for the tape to better conform to the surface of an airfoil that is not flat but curved.
Regarding claim 31, Jensen teaches the compressible material comprises acrylic foam (paragraph 10).
Regarding claim 32, Jensen teaches the wind turbine blade of claim 16.
Jensen is silent about the double-adhesive tape having a thickness of at least 1 mm.
It would have been obvious to one of ordinary skill before the effective filling date to have selected a tape thickness of at least 1 mm. Doing so, .


Claims 17, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Nielson, as taught by Masterbond.

Regarding claim 17, Jensen teaches the wind turbine blade of claim 1.
Jensen is silent about the adhesive tape thickness but any double sided tape will have a thickness. It would have been obvious to one of ordinary skill before the effective filling date to have selected a tape maximum thickness of 10 mm. Doing so, allows for the tape to better conform to the surface of an airfoil for mounting the flexible housing, so a sizing of tape thickness is needed but a minimum amount is desirable as minimum filling adhesive thickness provides a more uniform bond line for the filling adhesive (MasterBond) and further the curvature of the blade will impact the choice of tape thickness.
Regarding claim 33, Jensen teaches the wind turbine blade of claim 1.
Jensen is silent about the adhesive tape thickness but any double sided tape will have a thickness. It would have been obvious to one of 
Regarding claim 34, Jensen teaches the wind turbine blade of claim 1.
Jensen is silent about the adhesive tape thickness but any double sided tape will have a thickness. It would have been obvious to one of ordinary skill before the effective filling date to have selected a tape maximum thickness of 5 mm. Doing so, allows for the tape to better conform to the surface of an airfoil for mounting the flexible housing, so a sizing of tape thickness is needed but a minimum amount is desirable as minimum filling adhesive thickness provides a more uniform bond line for the filling adhesive (MasterBond) and further the curvature of the blade will impact the choice of tape thickness.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 




/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        /David E Sosnowski/SPE, Art Unit 3745